DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I Species II in the reply filed on 5/31/2022 is acknowledged.  The traversal is on the ground(s) that independent claim 1 has been amended to remove the light source.  This is not found persuasive because while the claim has been amended a light source is still claimed in the preamble of the claim features of the light source such as the pulse light are still positively claimed in the claim.
The requirement is still deemed proper and is therefore made FINAL.
Claims 5, 8 and 9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected groups and species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5/31/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the pulse width" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 6-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Laser et al. (US Pub 2013/0113970).
With respect to claim 1, Laser discloses a light source control device (see Fig 3 and 12 below) to control a light source configured to intermittently emit pulse light, comprising: a processor comprising hardware (fig 12 and fig 3, 1 and 2) , the processor being configured to detect a vocal cord vibrational frequency (fig 12, “ec)”) of a subject based on a voice signal input from an external device (fig 12, “da)”), determine whether or not the vocal cord frequency is equal to or greater than a threshold value (paragraph 3 pulses are triggered by the fundamental frequency of the voice), and change a light emission frequency of the pulse light in one frame period of an image sensor of the pulse light emitted by the light source based on image brightness based on an image signal generated as a result of the image sensor capturing reflected light from an object when the pulse light is projected onto the object when the vocal cord frequency is equal to or greater than the threshold value (paragraph 12-13 “The image sensor of the camera system is able to receive brightness information per single image during a defined period, ideally the maximum possible period, the lightning impulses are generated by the electronic control unit and their pulse width is varied so that the sum of the duration of the single lightning impulses is identical for each single image”), and prohibit change in the light emission frequency and change the pulse width of the pulse light emitted by the light source based on the image brightness when the vocal cord frequency is not equal to or greater than the threshold value (claim 1, impulses continue as is unless the trigger signal of the fundamental frequency is applied). With respect to claim 3, Laser discloses wherein the processor is configured to: change a current value supplied to the light source based on the image brightness (paragraph 12, brightness information is received); determine whether or not the current value supplied to the light source is within a permissible range for an image color temperature change (fig 13 and 14); in a case where the vocal cord frequency is equal to or greater than the threshold value, change the current value when the current value is within the range, and change the light emission frequency when the current value is not within the range (paragraph 13, frequency changed to be identical): and in a case where the vocal cord frequency is not equal to or greater than the threshold value, change the current value when the current value is within the range, and change the pulse width when the current value is not within the range (paragraph 76, change pulse with to achieve the total exposure needed). 
With respect to claim 6, Laser discloses a medical observation system comprising: the light source (abstract “stroboscopic light source”) controlled by the light source control device according to claim 1; an endoscope (fig 3, 6) including an insertable section (See fig 3 below) configured to be inserted into a subject, and the image sensor (paragraph 12) configured to generate the image signal, the image sensor being disposed at an end portion of the insertable section (paragraph 24, endoscopic part includes the image sensor): and a voice input device (fig 12, “da)” microphone) configured to receive a voice input and generate the voice signal, wherein the light source is configured to project the pulse light toward the object from the end portion by supplying pulse light to the endoscope (Abstract). With respect to claim 7, Laser discloses further comprising: an image processor configured to perform image processing on the image signal, wherein the processor is configured to output, to the image processor, light source information relating to the light emission frequency, the current value supplied to the light source, and the pulse width (fig 12 and paragraph 57), and the image processor is configured to generate a display image displayed on a display device (fig 10, 9) by performing image processing on the image signal based on the light source information.

    PNG
    media_image1.png
    653
    747
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laser et al. (US Pub 2013/0113970) in view of Bos et al. (US pub 2019/0142265).
With respect to claim 2, Laser discloses the threshold value is the fundamental frequency of voice but does not specifically disclose the threshold value is two times a frequency of a frame rate of an image sensor. Bos et al. discloses the frame rate of sensors to be 30fps while the typical voice frequency is between 85-255Hz (paragraph 36). With regard to claims 2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the threshold value is two times a frequency of a frame rate of an image sensor, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
With respect to claim 4, Laser discloses the claimed invention except for further comprising: an autogain controller configured to adjust gain of the image signal, wherein the processor is configured to cause the autogain controller to amplify the image signal when the processor changes the light emission frequency.
Bos discloses further comprising: an autogain controller (paragraph 7) configured to adjust gain of the image signal, wherein the processor is configured to cause the autogain controller to amplify the image signal when the processor changes the light emission frequency (paragraph 8, as the pulses change based on the frequency the gain is changed) to improve exposure and quality of the video stream (paragraph 7). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Laser to include further comprising: an autogain controller configured to adjust gain of the image signal, wherein the processor is configured to cause the autogain controller to amplify the image signal when the processor changes the light emission frequency in view of Bos in order to improve exposure and quality of the video stream.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 11266305 B2 discloses a light control device for intermittently emitted pulse light
US 20170360287 A1 discloses a light control device for intermittently emitted pulse light
US 20170042413 A1 discloses a light control device for intermittently emitted pulse light with an autogain controller
US 20150141758 A1 discloses a light control device for intermittently emitted pulse light
US 20110018988 A1 discloses a light control device for intermittently emitted pulse light
US 20090281390 A1 discloses a light control device for intermittently emitted pulse light
US 20090054790 A1 discloses a light control device for intermittently emitted pulse light
US 20080232130 A1 discloses a light control device for intermittently emitted pulse light
US 4782386 A discloses a light control device for intermittently emitted pulse light
US 4616636 A discloses a light control device for intermittently emitted pulse light
US 4273959 A discloses a light control device for intermittently emitted pulse light
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J COTRONEO whose telephone number is (571)270-7388. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.J.C/Examiner, Art Unit 3773                                                                                                                                                                                                        /EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773